Citation Nr: 0611582	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  00-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 
10 percent for residuals, right ankle injury, prior to 
August 18, 1998.  

2.  Entitlement to an increased rating in excess of 
20 percent for residuals, right ankle injury, since August 
18, 1998.  

3.  Entitlement to an increased (compensable) rating for a 
midgluteal pilonidal dimple scar, prior to August 18, 1998.  

4.  Entitlement to an increased rating in excess of 
10 percent for a midgluteal pilonidal dimple scar, since to 
August 18, 1998.  

5.  Entitlement to service connection for diabetes mellitus, 
on a direct basis and to include Agent Orange exposure.  

6.  Entitlement to service connection for a low back 
disorder, to include secondary to a service-connected right 
ankle disability.  

7.  Entitlement to service connection for tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to 
April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1995 and May 1998.  In the September 1995 rating decision, 
the RO denied increased rating claims for right ankle injury 
and midgluteal pilonidal dimple.  In the May 1998 rating 
decision, the RO denied the veteran's application to reopen 
the claim for service connection for diabetes mellitus and 
denied service connection for a low back disorder and tinea 
pedis.  

In a May 2002 rating decision, the RO increased the veteran's 
10 percent rating for right ankle injury to 20 percent, 
effective August 18, 1998, and assigned a 10 percent rating 
for his midgluteal pilonidal dimple scar, also effective 
August 18, 1998.  

In February 2003, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  

In a Board decision of September 2003, the Board found new 
and material evidence to reopen the claim for service 
connection for diabetes mellitus.  The claim was reopened and 
remanded for further development.  The issues for increased 
ratings for right ankle injury and midgluteal pilonidal scar 
were remanded along with the issue of service connection for 
a low back disorder.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  Prior to August 18, 1998, the veteran's residuals, right 
ankle injury, were productive of no more than moderate 
disablement.  

2.  Since August 18, 1998, the veteran's residuals, right 
ankle injury, were productive of no more than marked 
disablement.  

3.  Prior to August 18, 1998, there is no evidence that the 
veteran's midgluteal pilonidal dimple scar is tender, 
painful, or poorly nourished.  

4.  Since August 18, 1998, the veteran's midgluteal pilonidal 
scar is no more than painful on objective demonstration (from 
August 18 1998 to August 30, 2002), and from August 30, 2002, 
no more than painful on examination.  

5.  The veteran did not serve in Vietnam. 

6.  There is no objective medical evidence linking the 
veteran's diabetes mellitus to active service or to any Agent 
Orange exposure in service.  

7.  There is no probative medical evidence linking the 
veteran's low back disorder to active service or to his 
service-connected right ankle injury.  

8.  There is no competent medical evidence of record which 
links the veteran's tinea pedis to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals, right ankle injury, prior to 
August 18, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1998).

2.  The criteria for a disability rating in excess of 
20 percent for residuals, right ankle injury, since 
August 18, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2005).

3.  The criteria for a compensable rating for midgluteal 
pilonidal scar, prior to August 18, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 
C.F.R. §§, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 
7804 (1998).

4.  The criteria for a disability rating in excess of 
10 percent for midgluteal pilonidal scar, since 
August 18, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. §§, 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (2002, 2005).

5.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2004).

6.  A low back disorder was not incurred in or aggravated by 
service, and it is not secondary to the service connected 
right ankle disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.310 (2005).  

7.  Tinea pedis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
      
      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case, and the 
supplemental statements of the case adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent letters to the appellant in 
June 2001, October 2001, May 2004, and September 2005, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  In accordance 
with the duty to assist, the letters informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant what he 
needed to show for service connection, and increased ratings.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the 
claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished in this 
case, as the claims were initiated prior to the 
implementation of the VCAA.  However, proper subsequent VA 
process was performed as to the claims.  The Board concludes, 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide full notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to notification.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and examination reports are in the file.  He 
has not identified any additional evidence pertinent to his 
claims not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  He was offered the opportunity to testify at a Board 
hearing, and he declined.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is not in favor of his claims on appeal, any 
question as to the appropriate disability rating or effective 
date to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  

II.  Increased Ratings

In a rating decision of March 1970, service connection was 
granted for residuals, right ankle injury.  A noncompensable 
rating was granted, effective September 1969.  By rating 
decision of August 1982, service connection was granted for 
midgluteal pilonidal dimple, and assigned a noncompensable 
rating, effective April 1982.  By rating decision of 
June 1992, the veteran's rating for residuals, right ankle 
injury was increased to 10 percent, effective January 1992.  
By rating decision of May 2002, the veteran's 10 percent 
rating for residuals, right ankle injury, was increased to 
20 percent, effective August 1998.  The veteran's 
noncompensable midgluteal pilonidal scar was increased to 
10 percent, effective August 1998.  These ratings remain in 
effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

a.  Right ankle prior to August 18, 1998

The veteran's residuals, right ankle injury have been 
evaluated as 10 percent disabling, prior to August 18, 1998, 
under the provisions of 38 C.F.R. § 4.71a, DC 5271, pursuant 
to which the severity of limitation of motion of the ankle is 
rated.  Under this code, moderate limitation of ankle motion 
warrants a 10 percent rating.  Marked limitation of ankle 
motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 
5271.  

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion, and 0 to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71a, Plate II (2005).

A review of the evidence reveals that, overall, the veteran's 
residuals, right ankle is no more than moderate in severity, 
prior to August 18, 1998, warranting no more than a 10 
percent rating under DC 5271.  

In June 1995, the veteran underwent a VA orthopedic 
examination.  There was slight increase in soft tissue 
swelling at the distal end of the fibula in the region of the 
talofibular ligamentous attachments, and discomfort when 
palpating this area.  Range of motion studies revealed 
5 degrees of dorsal extension, 60 degrees of plantar flexion, 
and inversion and eversion accomplished in an easy manner.  
X-rays also showed two small spurs on the inferior aspect of 
the calcaneus.  The diagnosis was remote right ankle strain 
with complaints of pain.  

In January 1997, VA prosthetics made and dispensed a right 
elastic anklet for the veteran's service-connected right 
ankle injury.  

In November 1997, the veteran's VA orthopedic examination 
showed slight lateral tenderness, no swelling, warmth, 
crepitus, or effusion.  There was 30 degrees of flexion and 
extension, 15 degrees of eversion, and 25 degrees of 
inversion  X-rays of the right ankle showed some degenerative 
joint disease (DJD).  

Due to the motion remaining in the veteran's ankle, the Board 
finds that the veteran has not demonstrated marked limitation 
of ankle motion prior to August 18, 19998.  Normal motion of 
the ankle is described as dorsiflexion from 0 to 20 degrees 
and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 
4.71, Plate II.  At the time of both VA examinations the 
veteran's right ankle was symptomatic, yet had considered 
motion despite the symptomatology.  There is no objective 
evidence that pain on use of the joint results in limitation 
of motion to a degree which would support a higher rating.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has also considered whether the veteran is entitled 
to a higher disability rating under the provisions of other 
applicable code sections.  In this regard, the Board has 
considered rating the veteran's disability under the 
provisions for the application of other ankle codes.  
However, as the evidence indicates that the veteran does not 
have right ankle ankylosis, neither DC 5270, pursuant to 
which the severity of ankle ankylosis is evaluated, or DC 
5272, pursuant to which the severity of subtalar or talar 
joint ankylosis is evaluated, is appropriate.  Similarly, as 
there is no evidence of malunion of the os calcis or 
astragalus, as contemplated by DC 5273, or astragalectomy, as 
contemplated under DC 5274, a rating under these codes is not 
appropriate.  

Therefore, given the motion demonstrated on examinations, the 
Board finds that the preponderance of the evidence shows no 
more than moderate limitation of right ankle motion and is 
against the veteran's claim for an evaluation in excess of 10 
percent for his residuals, right ankle injury, prior to 
August 18, 1998.  




b.  Right ankle since August 18, 1998

Since August 18, 1998, the veteran's residuals, right ankle 
injury has been rated a 20 percent disabling.  A 20 percent 
rating is the highest evaluation for ankle limitation of 
motion.  

In November 2001, the veteran underwent VA examination of the 
right ankle.  He had no history of right ankle surgery and 
had used a cane for assistance for seven years.  He 
complained of constant, shooting pain from the right ankle up 
his leg.  He had not gone to physical therapy for many years.  
He related he was only able to walk two blocks without pain.  
Physical examination revealed antalgic gait with a limp, 
using a cane.  Range of motion revealed dorsiflexion of 5 
degrees and plantar flexion to 35 degrees with pain.  There 
was mild swelling with positive crepitus with pain on 
palpation.  There was mild weakness and no evidence of 
fracture on x-ray examination.  

In September 2005, the veteran underwent additional VA 
examination.  There was no swelling, tenderness, crepitance, 
or effusion of the right ankle.  Flexion, extension, and 
inversion were accomplished to 25 degrees with 15 degrees of 
eversion.  Repeated flexion and extension of the right ankle 
did not cause fatigue, weakness, pain, incoordination, or 
decreased range of motion.  X-rays were normal with small 
calcaneal spurs.  The examiner indicated that the right ankle 
was nearly normal with mild DJD.  

No more than a 20 percent rating is warranted for the 
veteran's residuals, right ankle injury, since 
August 18, 1998.  The ankle has been described as near 
normal, and repeated motion did not cause fatigue, weakness, 
pain, incoordination, or decreased range of motion.  Again, 
none of the other diagnostic codes adequately reflect any 
increased severity, warranting an increased rating.  
Moreover, the 20 percent rating is the highest available 
scheduler rating under the diagnostic code for evaluating 
limitation of ankle motion.  The Board notes, however, that 
the evidence of record does not suggest the existence of such 
an unusual disability picture so as to render application of 
the regular provisions impractical.  The Board observes that 
it has not been contended or otherwise indicated that the 
service-connected residuals, right ankle injury, has resulted 
in any hospitalization or other extensive treatment regimen.  
In addition, there is no contention or evidence of record 
showing that the veteran's residuals, right ankle injury 
interferes with any employment to a degree that would render 
the application of the regular schedular standards 
impractical.  According to the veteran's testimony, it is his 
back that interferes with his employment.  Based on the 
evidence of record and the veteran's contentions, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, an increased evaluation for residuals, 
right ankle injury on a schedular or extraschedular basis is 
not warranted.


c.  Midgluteal pilonidal scar prior to August 18, 1998

The veteran's midgluteal pilonidal scar has been evaluated as 
noncompensable, prior to August 18, 1998, under the 
provisions of 38 C.F.R. § 4.118 DC 7804, pursuant to 
evaluation of scars.  Under this code, superficial scars, 
which are tender and painful on objective demonstration, 
warrant a 10 percent rating.  

After reviewing the medical evidence of record, prior to 
August 18, 1998, the veteran's skin condition, did not 
warrant a compensable rating.  The only medical evidence 
addressing this service-connected condition during this time, 
was a VA examination of June 1995.  The medical history 
revealed that the veteran developed a rash in the hot, humid, 
weather since 1959.  When the rash resolved, if left scars.  
When the rash erupted, it was pruritic.  Physical examination 
revealed no dermatological pathology at the time of the 
examination.  Additionally, no scars were noted at that time.  

With the lack of any scars which were painful, tender, or 
poorly nourished at that time, a compensable rating was not 
warranted for this disability prior to August 18, 1998.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1998).




d.  Midgluteal pilonidal scar since August 18, 1998

Since August 18, 1998, the veteran's midgluteal pilonidal 
scar has been rated as 10 percent disabling.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in the SSOC 
issued in October 2005.  Accordingly, the Board will review 
both the pre- and post-August 30, 2002 rating criteria to 
determine the proper evaluation for the veteran's scar. VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.  

Under the rating criteria in effect prior to August 2002, 
Diagnostic Code (DC) 7804, a 10 percent rating was warranted 
for scars that were superficial, tender and painful on 
objective demonstration.  

Under the newly revised criteria, a 10 percent rating is 
provided for DC 7804, superficial scars, that are painful on 
examination.  

Under both the rating criteria in effect prior to 
August 30, 2002, and the newly revised criteria, the rating 
for superficial scars is no more than 10 percent.  

In this case, the veteran was evaluated only once since the 
August 18, 1998, and that was by VA in November 2001.  That 
examination occurred after the change in regulations for skin 
conditions, and therefore, is evaluated only under the 
revised regulations.  Unfortunately, no more than a 
10 percent rating is warranted in this regard.  During this 
examination, the veteran gave history that he had a pilonidal 
cyst, which was draining in 1963-1964.  He later had surgery 
for the cyst in 1970.  He stated that the scar was sore at 
times when he was wiping, sitting, or driving for prolonged 
periods of time.  It also hurt when bending down.  The 
physical examination revealed a 2 cm x 0.5 cm depressed 
vertical scar of the upper gluteal fold with mild maceration.  
There was no drainage at the time of the examination.  

This scar, currently is rated at the highest available 
schedular rating under the diagnostic code for evaluating 
superficial scars.  The Board notes, however, that the 
evidence of record does not suggest the existence of such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  The Board observes that it 
has not been contended or otherwise indicated that the 
service-connected midgluteal pilonidal scar, has resulted in 
any hospitalization or other extensive treatment regimen.  In 
addition, there is no contention or evidence of record 
showing that the scar interferes with any employment to a 
degree that would render the application of the regular 
schedular standards impractical.  According to the veteran's 
testimony, it is his back that interferes with his 
employment.  Based on the evidence of record and the 
veteran's contentions, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an increased evaluation for midgluteal pilonidal 
scar is not warranted on an extraschedular basis.  


III.  Service Connection-diabetes mellitus

The veteran and his representative contend, in essence, that 
service connection is warranted for diabetes mellitus based 
upon service incurrence.  The veteran also alleges that he 
has diabetes mellitus due to Agent Orange exposure.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Such a disability is called 
"service connected." 38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a)  Service 
connection for diabetes mellitus may be presumed if it is 
shown to a degree of 10 percent disabling within the first 
post service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  For those 
who served in Vietnam between 1962 and 1975, exposure to an 
herbicide agent will be presumed.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307.  

The veteran served on active duty during the Vietnam era.  He 
does not claim, however, nor does the record show, that he 
actually served in Vietnam or ever had any duty there.  
Therefore, the veteran is not presumed to have been exposed 
to Agent Orange.  There is also no evidence of actual 
exposure to Agent Orange in this case.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

A review of the record reveals that there were no findings, 
treatment, or diagnoses of diabetes mellitus in service, nor 
was diabetes mellitus shown within one year of service 
discharge.  Likewise, no competent medical evidence links the 
presence of diabetes mellitus to service, or to any chemical 
exposure.  The first medical evidence of record showing the 
veteran had diabetes mellitus is in private medical records, 
indicating that the veteran was diagnosed with diabetes 
mellitus in 1971.  In a VA general medical examination in 
July 2001, he gives a positive family history of diabetes 
with his mother and his daughter.  During the veteran's 
testimony at his Travel Board hearing in February 2003, the 
veteran also claimed that he was treated by a Diabetic 
Center, that those medical providers had reviewed his service 
medical records, and that they had attributed his diabetes 
mellitus to service.  Medical Records from the Endocrine 
Medical Associates and a medical statement from J. Thomas 
Chon, MD were obtained and associated with the claims folder 
in connection with this claim.  The medical records show 
ongoing treatment for diabetes and treatment thereof by this 
medical group, since 2002.  Dr. Chon stated in 2004 that the 
veteran reported that he was diagnosed as having diabetes 
mellitus in 1959.  The statement from Dr. Chon does not serve 
to show that the veteran developed diabetes in service.  
Moreover, his statement clearly indicates, in pertinent part, 
that the veteran reports, that he was diagnosed with diabetes 
mellitus in 1959.  The doctor has not provided an opinion 
regarding the etiology of the veteran's diabetes mellitus, 
and his statement indicating the onset of the veteran's 
diabetes mellitus as 1959, was only history filtered through 
the veteran.  

Unfortunately, the only indication that the veteran's 
diabetes mellitus is related to service or Agent Orange 
exposure, is the veteran's statements of such.  It is well 
established that laypersons cannot provide testimony when an 
expert opinion is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In sum, although diabetes mellitus may be presumptively 
service connected if there is evidence of Agent Orange 
exposure during service, there is no such evidence in this 
case, and no medical evidence relating the post-service 
diagnosis of diabetes mellitus to service or within one year 
o service discharge.  For these reasons, the Board finds that 
the appellant's diabetes mellitus was not caused by an in-
service disease or injury, to include exposure to herbicides 
or other chemicals.  Therefore, service connection for 
diabetes mellitus is not warranted.  

IV.  Service Connection -Low back disorder

The veteran asserts that he has a low back disability as a 
result of service, and in the alternative, as secondary to 
his service-connected right ankle disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

The veteran attributes this low back disorder to service, or 
in the alternative, his service connected right ankle 
disability.  The veteran's claim must fail as to both 
contentions.  

Service medical records are devoid of findings, treatment, or 
diagnosis for a low back disorder.  After service, the 
veteran was seen in October 1969 complaining of pain over the 
lumbosacral area, intermittently over a five year period.  It 
was noted that he was a letter carrier and that he aggravated 
the pain by stooping, lifting, etc., but that it was 
unaffected by coughing and sneezing.  There were no bowel or 
bladder deficits and there was no noted trauma.  X-rays 
showed scoliosis and slight narrowing of the L5-S1 disc 
space.  The diagnosis was sacroiliac strain.  There was no 
evidence of arthritis of the low back.  

During a November 1997 VA examination, the veteran indicated, 
in pertinent part, that he herniated his L4-5 disc in 1993 
when he picked up a large suitcase.  He had surgical repair 
of the herniated disc in 1994, which was not very helpful.  
Additionally, the veteran had private x-rays taken in 
May 2000, after sustaining a fall three weeks prior to the x-
rays.  The findings indicated, in pertinent part, that the 
veteran's sacrum was fractured.  However, it was not clear 
whether the fracture was recent or old.  The visualized 
portion of the lower spine showed degenerative changes at L5-
S1 vertebral body with narrowing of the disc space.  

During the veteran's February 2003 Travel Board hearing, he 
related that he had been told by numerous VA doctors that he 
had seen over the years that it was a possibility that that 
his low back could be affected because of his service-
connected right ankle.  

In connection with the veteran's claim, he obtained a medical 
statement from his orthopedic surgeon Charles A. Gatto, MD, 
in May 2003.  Dr Gatto indicated, in pertinent part, that the 
veteran suffered a right ankle injury in 1962; that at the 
same time, he began to have low back pain; that he continued 
to have low back pain since his ankle injury; and, that in 
relation to time, there appeared to be a causal relationship 
between his 1962 ankle injury and the history of his low back 
pain.  
Dr. Gatto also stated that the veteran had underlying 
degenerative changes of his spine, which could be in part, 
post-traumatic, age-related, or hereditary-related.  

As a result of the Board's November 2002 remand, the veteran 
underwent a VA orthopedic examination.  The examiner found 
that the veteran's right ankle was nearly normal and only 
showed mild DJD.  He also related that the veteran's low back 
pain was the result of DJD and degenerative disc disease with 
stenosis.  It was the examiner's opinion that little if any 
of the veteran's back condition was related to the veteran's 
right ankle injury in service.  He stated that since the 
veteran's 2001 CT of the right ankle did not remark on any 
fracture, and the near normal state of the right ankle at the 
time of the examination, the examiner stated that he would 
have expected to see more dramatic changes in either x-ray or 
physical examination of the right ankle if it was the cause 
of the veteran's low back disorder.  

The veteran had back complaints as early as five years after 
service.  However, at no time did anyone attribute those back 
complaints to service or to his right ankle.  He spoke of his 
back complaints in connection with the stooping and bending 
associated with his job as a letter carrier.  He later 
fractured his sacrum and herniated his disc after lifting a 
large suitcase.  Again, no one attributed any of these events 
to the veteran's service or to his service-connected right 
ankle injury.  Further, the veteran's private physician, Dr. 
Gatto's opinion is inconsistent.  He suggest a causal 
connection between the veteran's back pain and his service-
connected ankle disability but then he states that the 
veteran's back disability could be due in part to post-
traumatic [injury], age-related, or hereditary.  Given the 
inconsistent and speculative nature of this opinion, the 
Board attributes little probative weight to this opinion, 
especially in light of the detailed September 2005 VA 
opinion.  

A VA examiner in September 2005 noted that physical 
examination showed a nearly normal right ankle, which the 
examiner indicated was not likely the cause of the veteran's 
low back complaints because of the lack of dramatic 
degenerative changes in the right ankle.  The Board finds 
this opinion to be probative.  The opinion was based on a 
thorough examination of the veteran.  Additionally, the 
examiner gave a complete rationale in determining that there 
was no relationship between the veteran's service-connected 
right ankle disability and his current back disability.

The veteran does not have any probative evidence that clearly 
connects his low back disorder with service or as a result of 
his service-connected right ankle disability.  He does not 
present medical evidence showing that the right ankle 
disability in any manner aggravated his low back disorder.  
Without medical evidence showing a link between service or 
his service-connected right ankle and his low back, service 
connection for low back disorder is not warranted.  


V.  Service Connection-Tinea Pedis

The veteran claims that service connection is warranted for 
tinea pedis due to service incurrence.  He claims that he has 
had tinea pedis since service and that it is worse in the 
summer months.  He indicates that he does not have the 
condition in the cooler months of the year.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A review of the medical records reveals that in July 1959, 
the veteran was seen in service with complaints of heat rash 
and sun burn.  He was diagnosed with pityriasis rosea and 
tinea corporis.  He was seen on three other occasions with 
the condition shown to be resolving.  On separation 
examination in April 1963, clinical evaluation of the 
veteran's skin was noted to be normal.  

After service, there was no evidence of a skin condition 
until 1997, many years after service.  On a December 1969 VA 
examination, his skin was described as normal.  In a 
June 1995 VA dermatology examination, he gave a history of a 
rash in hot, humid, weather, which he claimed left scars when 
it resolved.  The examiner saw no evidence of dermatological 
pathology or scarring at that time.  

The first medical evidence of record of tinea pedis was when 
the veteran was seen by VA podiatrist in June 1997.  He also 
testified at his 2003 Travel Board hearing that he first was 
treated for tinea pedis in service and that it never went 
away.  He asserted that it became worse in the summer, caused 
him pain, was uncomfortable, and that he was unable to stay 
on his feet for any period of time.  

When the evidence of record is viewed in it's entirety, the 
veteran's claim for service connection for tinea pedis must 
fail.  Although the veteran was treated for a skin condition 
in service, there was no evidence that the veteran continued 
to have that condition upon service discharge.  It appears 
that the condition was acute and transitory, and resolved 
without residual disability.  After service, he was seen by 
VA and private physicians for years and the first evidence of 
tinea pedis was in 1997, many years after service.  Even in 
1995, VA provided the veteran with a dermatology examination, 
which showed no evidence of dermatology pathology at that 
time.  The only linkage of his now diagnosed tinea pedis to 
an event in service is the veteran's claim of such.  It is 
well established that laypersons cannot provide testimony 
when an expert opinion is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Absent medical evidence showing that the skin condition 
complained of in service is related to his presently 
diagnosed tinea pedis, the claim for service connection for 
tinea pedis must fail.  Therefore, service connection for 
tinea pedis is not warranted.  




ORDER

An increased rating in excess of 10 percent for residuals, 
right ankle injury, prior to August 18, 1998 is denied.  

An increased rating in excess of 20 percent for residuals, 
right ankle injury, since August 18, 1998, is denied.  

A compensable rating for a midgluteal pilonidal dimple scar, 
prior to August 18, 1998, is denied.  

An increased rating in excess of 10 percent for midgluteal 
pilonidal dimple scar, since August 18, 1998, is denied.  

Service connection for diabetes mellitus, on a direct basis 
or due to Agent Orange exposure is denied.  

Service connection for a low back disorder, to include 
secondary to a service-connected right ankle disability, is 
denied.  

Service connection for tinea pedis is denied.  






____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


